Case: 2:21-cr-00129-ALM Doc #: 1 Filed: 06/14/21 Page: 1 of 4 PAGEID #: 1

AO 91 (Rev. 08/09) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio

 

 

United States of America )
Vv. ) -

Armando RIVERA-Sereno ) Case No. 2 2M YO4
a/k/a Armando RIVERA-Sanchez )
)
)

Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of 02/02/21 in the county of Franklin in the
Southern District of Ohio , the defendant(s) violated:
Code Section Offense Description
8 U.S.C. 1326(a) Illegal Reentry of a Removed Alien

This criminal complaint is based on these facts:

See attached affidavit.

@ Continued on the attached sheet.

Fravee Nu

Complainant's signgyre

   

Travis Huzl, Deportation Office
Sworn to before me and signed in my presence.
Date: 06/14/2021

City and state: Columbus, OH

 
Case: 2:21-cr-00129-ALM Doc #: 1 Filed: 06/14/21 Page: 2 of 4 PAGEID #: 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
IN THE MATTER OF THE )
CRIMINAL COMPLAINT OF: )
) Case No.
Armando RIVERA-Sereno )
a/k/a Armando RIVERA-Sanchez )
)

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, United States Immigration and Customs Enforcement (ICE) Deportation Officer

Travis P. Huzl, being first duly sworn, depose and state as follows:

1.

I am a Deportation Officer with more than eleven years of experience as an
Immigration Agent with United States Immigration and Customs Enforcement (ICE).
I am assigned to the Columbus, OH, Office of Enforcement and Removals. I have
investigated both criminal and administrative matters involving aliens in the United
States. I have successfully completed the Immigration Enforcement Agent course at
the Federal Law Enforcement Training Center (FLETC) at Glynco, Georgia.

. During the course of investigating Armando RIVERA-Sereno (A079 688 944), I have

learned the following facts:

. RIVERA-Sereno is a citizen and national of Mexico with no claim to United States

citizenship.

On or about September 5, 2003, RIVERA-Sereno was ordered removed by an
Immigration Judge in Washington, D.C. On or about September 9, 2003, RIVERA-
Sereno was physically removed from the United States to Mexico at the Harlingen,
TX, Port of Entry. On that day, RIVERA-Sereno surrendered his fingerprint and
photo for Immigration Form I-205 (Warrant of Removal/Deportation) and signed the
same day. RIVERA-Sereno’s departure was witnessed by an Immigration Officer
who documented the departure by way of signature on the Immigration Form I-205.

On or about January 16, 2005, RIVERA-Sereno was encountered by Border Patrol in
Eagle Pass, TX. RIVERA-Sereno’s prior order of removal from September 5, 2003
was reinstated. On or about February 14, 2005, RIVERA-Sereno was removed from
the United States to Mexico at the Del Rio, TX, International Bridge Port of Entry.

On or about February 22, 2005, RIVERA-Sereno was encountered by Border Patrol
near Abilene, TX. On or about February 25, 2005, RIVERA-Sereno was convicted of
Illegal Entry into the United States, in violation of 8 U.S.C. §§ 1325 and 1329, in the
Case: 2:21-cr-00129-ALM Doc #: 1 Filed: 06/14/21 Page: 3 of 4 PAGEID #: 3

United States District Court for the Northern District of Texas (Case No. 1:05-mj-
021). RIVERA-Sereno was sentenced to a term of imprisonment of 179 days and
ordered to pay a $10 special assessment. RIVERA-Sereno’s prior order of removal
from September 5, 2003 was reinstated. On or about August 19, 2005, RIVERA-
Sereno was removed from the United States to Mexico at the Del Rio, TX,
International Bridge Port of Entry.

7. On or about April 17, 2012, RIVERA-Sereno was encountered by Border Patrol near
Abram, TX. RIVERA-Sereno’s prior order of removal from September 5, 2003 was
reinstated. On or about April 23, 2012, RIVERA-Sereno was removed from the
United States to Mexico at the Calexico, CA, Port of Entry.

8. On or about April 29, 2012, RIVERA-Sereno was encountered by Border Patrol near
Los Ebanos, TX. RIVERA-Sereno’s prior order of removal from September 5, 2003
was reinstated. On or about May 1, 2012, RIVERA-Sereno was removed from the
United States to Mexico at the Hidalgo, TX, Point of Entry.

9. On or about February 2, 2021, the Franklin County Sheriff's Office arrested
RIVERA-Sereno for felonious assault in Columbus, OH. RIVERA-Sereno allegedly
shot his roommate in the torso with a shotgun. The victim was hospitalized.
RIVERA-Sereno is charged with two counts of Felonious Assault (with a firearms
specification), in violation of O.R.C. § 2903.11, and one count of Tampering with
Evidence, in violation of O.R.C. § 2921.12, in the Franklin County Court of Common
Pleas (Case No. 21 CR 000596).

10. After a verification of fingerprints, ICE determined that RIVERA-Sereno had
previously been ordered removed from the United States and is subject to prosecution
for illegal re-entry, being found in the United States after being barred from
reentering this county for a period of 20 years. Biometric and records checks
confirmed that RIVERA-Sereno did not receive permission from the Attorney
General of the United States or the Secretary of the Department of Homeland
Security for this reentry into the United States.
Case: 2:21-cr-00129-ALM Doc #: 1 Filed: 06/14/21 Page: 4 of 4 PAGEID #: 4

11.1 submit that the foregoing facts establish probable cause that Armando RIVERA-
Sereno has committed a violation of 8 U.S.C. § 1326(a), in that RIVERA-Sereno is
(1) an alien who was denied admission, excluded, deported, or removed, or departed
the United States while an order of exclusion, deportation or removal was
outstanding; (2) thereafter entered, attempted to enter, or at any time was found in the
United States; and (3) did not have consent from the Attorney General or the
Secretary of the Department of Homeland Security to reapply for admission to the
United States prior to either his re-embarkation at a place outside the United States or
his application for admission from a foreign contiguous territory.

Travis P. Huzl = ~

Deportation Officer
Immigration and Customs Enforcement

 

Sworn before me and subscribed in my presence on this | 1 day of June, 2021.

ll ioe
HONORABLE CHELSEY M. VASCURA
UNITED STATES MAGISTRATE JUDGE

 
